Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from August 1, 2007 to August 31, 2007 Commission File Number of issuing entity in respect of the notes: 333-141703-02 Commission File Number of issuing entity in respect of the Series 2007-CC Collateral Certificate: 000-23108 Commission File Number of sponsor and depositor: 033-54804 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in its charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in its charter) Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State of organization of the issuing entity (IRS Employer Indentification No. of the in respect of the notes) sponsor and depositor) Rodney Square North 100 North Market Street Wilmington, Delaware 19890-0001 (Address of principal executive offices of (Zip Code) the issuing entity in respect to the notes) (302) 636-6189 (Telephone Number, including area code) Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of Exchange Title of Class (If Section 12(b)) DiscoverSeries Class B [x] Notes DiscoverSeries Class C [x] Notes Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No x PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information The information required by Item 1121 of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. 2 PART II OTHER INFORMATION Item 3. Sales of Securities and Use of Proceeds Class C(2007-2) Notes. On August 31, 2007, $200,000,000 principal amount of DiscoverSeries Class C(2007-2) Notes (the Class C(2007-2) Notes) were issued pursuant to the Indenture (the Indenture) as supplemented by the Indenture Supplement for the DiscoverSeries Notes (the Indenture Supplement), in each case dated as of July 26, 2007 and the Class C(2007-2) Terms Document, dated as of August 31, 2007 between Discover Card Execution Note Trust (the Note Issuance Trust) as Issuer, and U.S. Bank National Association (the Indenture Trustee) as Indenture Trustee. The Class C(2007-2) Notes were privately offered and sold to an affiliate of Discover Bank in reliance upon the exemption contained in Section 4(2) of the Securities Act of 1933, as amended (the Act). The Class C(2007-2) Notes were sold at par value for cash, with no applicable underwriting discounts or commissions. Class B(2007-2) Notes. On August 31, 2007, $115,000,000 aggregate principal amount of DiscoverSeries Class B(2007-2) Notes (the Class B(2007-2) Notes) were issued pursuant to the Indenture, as supplemented by the Indenture Supplement and the Class B(2007-2) Terms Document, dated as of August 31, 2007 between the Note Issuance Trust and the Indenture Trustee. The Class B(2007-2) Notes were privately offered and sold to an affiliate of Discover Bank in reliance upon the exemption contained in Section 4(2) of the Act. The Class B(2007-2) Notes were sold at par value for cash, with no applicable underwriting discounts or commissions. The Note Issuance Trust owns the Series 2007-CC Collateral Certificate (the Collateral Certificate) issued by Discover Card Master Trust I (the Master Trust) pursuant to the Amended and Restated Pooling and Servicing Agreement (the Pooling and Servicing Agreement,) dated as of November 3, 2004, as amended, and the Series 2007-CC Supplement (the Series 2007-CC Supplement), dated as of July 26, 2007, in each case between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee. The Note Issuance Trust issues DiscoverSeries notes secured by the Collateral Certificate and its other assets. Allocations of cash flow from the asset pool and any expenses or losses by the Master Trust to the holder of trust certificates issued by the Master Trust, including the Series 2007-CC Collateral Certificate, are described in the prospectus dated July 20, 2007 (the Prospectus), previously filed by us with the Securities and Exchange Commission on July 24, 2007 (file numbers 333-141703, 333-141703-01 and 333-141703-02). Allocations of cash flow from the asset pool and any expenses or losses by the Indenture Trustee to the holders of Notes are also described in the Prospectus. The Note Issuance Trust paid the proceeds from the sale of the Class B(2007-2) Notes and the Class C(2007-2) Notes to Discover Bank in exchange for a $315,000,000 increase in the investor interest in receivables represented by the Collateral Certificate. Discover Bank added these proceeds to its general funds. The Class B(2007-2) Notes and Class C(2007-2) Notes are subordinated in right of payment of principal and interest to the Class A notes, bear losses before the Class A notes and provide loss protection to the Class A notes of the DiscoverSeries. The Class C(2007-2) Notes are also subordinated in right of payment of principal and interest to the Class B notes, bear losses before the Class B notes and provide loss protection to the Class B notes of the DiscoverSeries. Principal amounts allocable to subordinated notes may be applied to make interest payments on senior notes of the DiscoverSeries or to pay servicing fees on the receivables. Although the amount of loss protection provided by any Class B or Class C note, as applicable, is limited to its proportionate share of the required subordinated amount of such class of notes for the applicable senior class of notes of the DiscoverSeries and may vary over time, at any time it is possible that the entire nominal liquidation amount of any tranche of Class B or Class C notes will provide loss protection to the senior notes of the DiscoverSeries. Relative priority among notes and rights to the underlying pool assets are more fully described in the Prospectus. 3 Discover Bank, in its capacity as Beneficiary under the Trust Agreement, dated as of July 2, 2007 between Discover Bank as Beneficiary and Wilmington Trust Company (the Owner Trustee) as Owner Trustee, may direct the Owner Trustee to, and the Note Issuance Trust may, issue additional series, classes or tranches of notes or increase existing series, classes or tranches of notes, subject to certain requirements, including confirmation from applicable rating agencies that such new issuance will not cause a reduction or qualification with negative implications of the ratings of any outstanding tranche of DiscoverSeries notes, in each case below the required ratings (after giving effect to such negative implications), or a withdrawal of any such ratings, and, in the case of issuance of additional series, classes or tranches of notes, execution and delivery of an indenture supplement and a terms document relating to the applicable series, class or tranche of notes. The terms under which additional notes may be issued, the terms of any security holder approval or notification for such issuance and the party which has the authority to determine such issuance are more fully described in the Prospectus, as are the terms under which pool assets of the Note Issuance Trust may increase or change. Series 2006-A. On August 30, 2007, Discover Bank, pursuant to the Series Supplement for Series 2006-A, dated as of January 27, 2006, as amended, between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee (the Series 2006-A Series Supplement) and the Certificate Purchase Agreement, dated as of January 27, 2006, as amended, among Discover Bank as Master Servicer,
